DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 10,987,527), in view of Kim et al. (US 2015/0000670).
As to claim 1, Gray discloses a device for generating an enriched gas within a nasal vestibule of a patient (nasal air filtration device 100, Figs. 1-3, Abstract), comprising: a housing 100 (the entire body of device 100) having a distal housing portion and a proximal housing portion (see annotated Fig. 2 below); a first chamber positioned within the housing and configured to be received within the nasal vestibule of the patient (see annotated Fig. 1 below, where the first chamber is considered between the inlet to the first nostril tube 110 and the top of the filter 112); at least a first chamber inlet fluidly connected to the first chamber (the inlet to the first nostril tube 110, below the filter 112, see Fig. 1); at least a first pump 175 fluidly connected to the at least the first chamber inlet and configured to direct an ambient air from an ambient environment into the first chamber via the at least the first chamber inlet (fan 175 directs flow from the ambient environment through base tube 150 and into the first nostril tube 110, see arrows in Fig. 2); a first filter 112 positioned within the first chamber and configured to filter the ambient air (see annotated Fig. 1 below, col. 4, ln. 55 – col. 5, ln. 3); a first release outlet fluidly connected to the first chamber and configured to discharge the enriched gas from the first chamber into the nasal vestibule (through spindle 116, ionic plate 114, and first opening 122, see Figs. 1-2); and a first breath duct 116 longitudinally extending through the housing (spindle 116 extends between filter 112 and ionic plate 114, see Fig. 1) and having a first distal duct opening (at ionic plate 114) and a first proximal duct opening (above filter 112), the first distal duct opening being positioned in the distal housing portion and the first proximal duct opening being positioned in the proximal housing portion such that the first breath duct is configured to fluidly communicate a first fluid flow through the housing for nasal breathing through the housing by the patient while the first chamber is positioned within the nasal vestibule of the patient (see Figs. 1 and 2, col. 4, ln. 37-55).  

    PNG
    media_image1.png
    419
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    567
    media_image2.png
    Greyscale

Gray does not disclose that the filter is a first molecular sieve bed configured to collect a predetermined molecule from the ambient air thereby generating the enriched gas.  However, Kim teaches a mask device (Fig. 5) for the nasal cavities, which includes a filter 160 having a molecular sieve bed (zeolite layer 163, or alternatively, activated carbon layer 165, paragraph [0038]) which will produce an enriched gas from the incoming ambient air (zeolite is a known adsorbent of nitrogen gas, and activated carbon is a known adsorbent commonly used to filter carbon dioxide from rebreathed air, each of these would result in air that is enriched (higher concentrations of oxygen), due to the lower concentrations of nitrogen and/or carbon dioxide).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Gray to include the zeolite or activated carbon beds as part of the filter, in order to provide a more purified gas to the user.
As to claim 2, the modified device of Gray discloses a second chamber positioned within the housing 100 and configured to be received within the nasal vestibule of the patient (see annotated Fig. 1 of Gray below where the second chamber is considered to be between the inlet to the second nostril tube and the top of the filter 132); at least a second chamber inlet (the inlet to the second nostril tube 130, below the filter 132, see Fig. 1 of Gray) fluidly connected to the second chamber; at least a second pump fluidly connected to the at least the second chamber inlet and configured to direct the ambient air from the ambient environment into the second chamber via the at least the second chamber inlet (col. 5, ln. 3-12 of Gray describes a second fan within housing 160); a second molecular sieve bed (at filter 132 of Gray) positioned within the second chamber and configured to collect the predetermined molecule from the ambient air thereby generating the enriched gas (filter 132 would be modified to include the molecular sieve bed 163 and/or 165, as taught by Kim, in the same manner as the first filter 112 was modified in claim 1); and a second release outlet fluidly connected to the second chamber and configured to discharge the enriched gas from the second chamber into the nasal vestibule (through spindle 136, ionic plate 134, and second opening 124, see Figs. 1-2).  

    PNG
    media_image3.png
    388
    610
    media_image3.png
    Greyscale

As to claim 5, the modified device of Gray discloses a second breath duct spindle 136, Fig. 1 of Gray) extending through the housing 100 and having a second distal duct opening (at ionic plate 134) and a second proximal duct opening (above filter 132), the second distal duct opening positioned in the distal housing portion and the second proximal duct opening in the proximal housing portion such that the second breath duct is configured to fluidly communicate a second fluid flow through the housing for nasal breathing through the housing by the patient while the second chamber is positioned within the nasal vestibule of the patient (see Figs. 1 and 2, col. 4, ln. 37-55).  
As to claim 9, the modified device of Gray discloses that the first release outlet is fluidly connected to the first breath duct 116 and thereby configured to discharge the enriched gas from the first chamber into the first breath duct 116 (see Gray, Fig. 1, Fig. 2, col. 37-55).  
As to claim 10, the modified device of Gray discloses that the at least the first chamber inlet (entrance to the first nostril tube 110, below filter 112) and the at least the first pump 175 are positioned in the proximal housing portion (see annotated Fig. 1 and Fig. 2 under the rejection of claim 1 above).  
As to claim 11, the modified device of Gray discloses that the at least the first pump 175 is positioned in the proximal housing portion such that the at least the first pump is proximally positioned relative to the first chamber (pump 175 is upstream of the filter 112, see Fig. 1 of Gray).  
As to claim 16, Gray discloses a device for generating an enriched gas within a nasal vestibule of a patient (nasal air filtration device 100, Figs. 1-3, Abstract), comprising: a housing 100 (the entire body of device 100) having a distal housing portion and a proximal housing portion (see annotated Fig. 2 below); a first chamber positioned within the housing and configured to be received within the nasal vestibule of the patient (see annotated Fig. 1 below, where the first chamber is considered between the inlet to the first nostril tube 110 and the top of the filter 112); at least a first chamber inlet fluidly connected to the first chamber (the inlet to the first nostril tube 110, below the filter 112, see Fig. 1); a plurality of first pumps 175 (see fluidly connected to the at least the first chamber inlet and configured to direct an ambient air from an ambient environment into the first chamber via the at least the first chamber inlet (fan 175 directs flow from the ambient environment through base tube 150 and into the first nostril tube 110, see arrows in Fig. 2; col. 5, ln. 3-12 of Gray describes a second fan within housing 160 which also directs air into the base tube 150 and nostril tube 110); a first filter 112 positioned within the first chamber and configured to filter the ambient air (see annotated Fig. 1 below, col. 4, ln. 55 – col. 5, ln. 3); and a first release outlet fluidly connected to the first chamber and configured to discharge the enriched gas from the first chamber into the nasal vestibule (through spindle 116, ionic plate 114, and first opening 122, see Figs. 1-2), wherein each of the plurality of first pumps is positioned in the proximal housing portion such that the at least the first pump is proximally positioned relative to the first chamber (see Figs. 1 and 2, each of the pumps within housing portion 170 and 160 will be upstream of the first chamber within first nostril tube 110).  

    PNG
    media_image1.png
    419
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    567
    media_image2.png
    Greyscale

Gray does not disclose that the filter is a first molecular sieve bed configured to collect a predetermined molecule from the ambient air thereby generating the enriched gas.  However, Kim teaches a mask device (Fig. 5) for the nasal cavities, which includes a filter 160 having a molecular sieve bed (zeolite layer 163, or alternatively, activated carbon layer 165, paragraph [0038]) which will produce an enriched gas from the incoming ambient air (zeolite is a known adsorbent of nitrogen gas, and activated carbon is a known adsorbent commonly used to filter carbon dioxide from rebreathed air, each of these would result in air that is enriched (higher concentrations of oxygen), due to the lower concentrations of nitrogen and/or carbon dioxide).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Gray to include the zeolite or activated carbon beds as part of the filter, in order to provide a more purified gas to the user.
As to claim 20, Gray discloses a method comprising collecting dust and airborne particulates from an ambient air via a filter 112 positioned within a nasal vestibule of the patient (see Figs. 1-3, col. 3, ln. 55 – col. 4, ln. 3 and col. 4, ln. 37-55).  
Gray does not disclose that the filter includes a molecular sieve bed for collecting nitrogen from the ambient air thereby generating oxygen enriched gas within the nasal vestibule of the patient.  However, Kim teaches a filter for a nasal filtration device, the filter including a molecular sieve that collects nitrogen from the ambient air (zeolite layer 163, zeolite being a known adsorbent of nitrogen gas and would result in air that is enriched (higher concentrations of oxygen), due to the lower concentrations of nitrogen in the air being sent to the user).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Gray to include the zeolite layer/molecular sieve as taught by Kim, in order to provide a more purified air to the patient/user.
Allowable Subject Matter
Claims 3, 4, 6-8, 12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirkbride (US 2019/0232217) discloses a personal oxygen enhanced breathing system having a gas separation device for separating nitrogen from ambient air to enhance oxygen concentration in ambient air.
Hellman et al. (US 2020/0206547), Tovey (US 2003/0106555), Alperovich et al. (US 2003/0106556) and Amezcua (US 4,221,217) each disclose a nasal device for filtering ambient air within a nasal vestibule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785